Citation Nr: 1104907	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to November 
1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A Travel Board hearing was held in October 2010 before the 
undersigned Veterans Law Judge, sitting at the RO.  A copy of the 
transcript of that hearing is of record.  

It is noted that the certified issue was entitlement to service 
connection for PTSD.  Given recent guidance from the United 
States Court of Appeals for Veterans Claims (Court) as discussed 
below, the issue has been recharacterized on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD.  In this case, he 
alleges that he has PTSD as a result of having experienced 
stressful events in service while on active service.  
Specifically, he reports that while he was serving on the USS 
Kennebec in February 1966, he received word that his mother had 
died.  (Her certificate of death is of record and establishes 
that the date of her death was February 1, 1966.)  He asserts 
that he was granted leave for attend the funeral.  His travel 
home included transfer from his ship to another vessel where he 
was taken to Da Nang Harbor before further transportation home.  
At the recent hearing, he described being transferred to the USS 
"Atiapa" which then took him Da Nang Harbor before further 
transportation was arranged for his trip to the United States.  
He noted that this ship had incurred some damage and was on its 
way to the harbor for repairs.  When filing his claim for PTSD in 
January 2003, he provided the name of a different ship, the USS 
Hassayampa, as the vessel that transferred him for his ship to 
the harbor.  That vessel is shown to have returned to Pearl 
Harbor on December 16, 1965 and later was used in recovery of a 
space shot in March 1966.  It is not shown to have been in 
Vietnam in early 1966.  A history of the "Atiapa" cannot be 
located and appellant will be asked to provide the spelling of 
the ship so that it might be researched.

At any rate, while waiting for his flight home at the Air Force 
Base, he reports he was in the canteen when he witnessed a young 
girl run underneath a jet which then exploded.  This incident 
occurred just 30 yards or so away.  He recalled general 
pandemonium and ran away from the explosion like everyone else.  
He recalled passing a prisoner of war compound, but did not 
remember much after that.  

The Veteran's service personnel records (SPRs) reflect that he 
received 20 days of emergency leave at the time of his mother's 
death.  These records are silent, however, as to the route he 
took to get to the United States.  They do show that his service 
did not include service on land in the Republic of Vietnam.  
Moreover, as noted, records in the claims file show that the USS 
Hassayampa operated in the South China Sea from approximately 
April 1965 to December 1965, when it returned to Pearl Harbour.  
It then served as a recovery logistic ship during a Gemini space 
shot in mid 1966.  The records do not reflect that this vessel 
was docked at the DaNang Harbor in February 1966.  As to 
additional stressors, he reports that a cousin who was in Vietnam 
at the same time as he was killed by a roadside bomb.  

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for post traumatic 
stress disorder (PTSD) by altering, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  See 75 Fed. Reg. 39, 843, et seq., (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that: are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board of Veterans' Appeals (Board) on or after 
July 13, 2010; were appealed to the Board before July 13, 2010 
but have not been decided by the Board as of July 13, 2010; or 
are pending before VA on or after July 13, 2010 because the 
United States Court of Appeals for Veterans Claims vacated a 
Board decision on an application and remanded it for 
readjudication.  The amendment applies to this claim since it was 
appealed to the Board before July 13, 2010 and was not decided by 
the Board as of July 13, 2010.

The record includes VA diagnosis of PTSD based on the Veteran's 
reports of stressors.  It is the Board's conclusion that attempt 
should be made to obtain additional VA records, to include any 
dated prior to those of record.  When filing his claim for 
benefits in 2003, the Claimant only reported treatment at VA 
since 2003.  At the recent hearing, however, he reported that he 
was treated for psychiatric complaints for a brief period of time 
just a few years out of service at the Philadelphia. 
Pennsylvania, VA facility.  Attempt should be made to obtain 
these alleged treatment records.  

Moreover, additional attempt should be made to verify the 
Veteran's claimed stressors, and he should be examined by VA 
personnel based on a review of all medical evidence, to include 
that obtained as a result of this remand.  VA, as part of its 
duty to assist, should undertake efforts to obtain additional 
information that may corroborate the Veteran's assertions.  

Additionally, the evidence before the Board shows a psychiatric 
diagnosis of depression.  Pursuant to Clemons a claim for PTSD is 
a claim for all psychiatric disorders diagnosed.  As such, 
additional development on this matter is also needed.

The Appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition, on appeal.  
With any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that are 
not currently of record.  This includes 
records regarding alleged psychiatric 
treatment in the years after service 
separation at the VA facility in 
Philadelphia, Pennsylvania.  In addition 
the appellant should be asked to identify 
the name of the ship that reportedly took 
him to Da Nang.  All efforts to obtain 
these records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received, the AMC/RO 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to this 
issue.  

2.  Request the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any information that might 
corroborate the Veteran's alleged 
stressors, including the occasion in 
February 1966 when he alleges that he was 
at the canteen at the Air Force Base in 
DaNang Harbor when he witnessed a young 
girl run under a jet which then exploded 
causing apparent pandemonium with all 
witnesses running in all directions.  As 
reported earlier, the Veteran states that 
he witnessed this incident when he on his 
way home from active service for his 
mother's funeral.  If such records are not 
available or are incapable of verification 
this should be noted by the JSSRC and such 
notation included in the claims file.

3.  Schedule the Veteran for a VA 
psychiatric examination to be performed by 
a psychiatrist or a psychologist.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated psychiatric 
tests and studies should be accomplished.

The examiner should determine the 
diagnoses for all psychiatric disorders 
found.  If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist or 
psychologist should specify whether there 
is a link between current PTSD symptoms 
the Veteran's reported in-service 
stressors as detailed earlier.  A complete 
rationale for this opinion must be 
provided.

If any other psychiatric condition is 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
a current psychiatric disability, other 
than PTSD, is related to service.  A 
complete rationale for this opinion must 
be provided.

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2010); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC) and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


